Case: 21-1885     Document: 20    Page: 1    Filed: 08/12/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________
                    DANIEL GONZALEZ,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                         2021-1885
                   ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-8244, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                  Decided: August 12, 2022
                   ______________________

    DANIEL      GONZALEZ,   San   Antonio,   TX,   pro   se.

     VIJAYA SURAMPUDI, Commercial Litigation Branch,
 Civil Division, United States Department of Justice,
 Washington, DC, for respondent-appellee.            Also
 represented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 LOREN MISHA PREHEIM; CHRISTINA LYNN GREGG, Y. KEN
 LEE, Office of General Counsel, United States Department
 of Veterans Affairs, Washington, DC.
Case: 21-1885    Document: 20      Page: 2    Filed: 08/12/2022




     GONZALEZ v. MCDONOUGH
                                                            2


                  ______________________

     Before NEWMAN, REYNA, and CUNNINGHAM, Circuit
                       Judges.
 NEWMAN, Circuit Judge.
      The United States Court of Appeals for Veterans
 Claims (“Veterans Court”) affirmed the decision of the
 Board of Veterans’ Appeals (“the Board”), denying Vietnam
 veteran Daniel Gonzalez’s claim for service connection for
 ischemic heart disease (IHD). On finding that Mr.
 Gonzalez did not have IHD or any other ailment listed in
 the regulation governing presumptive service connection,
 the Board and the Veterans Court denied Mr. Gonzalez’s
 petition for veterans benefits. Their rulings are in
 accordance with law, and are affirmed.
                STATUTES AND REGULATIONS
     38 U.S.C. § 1110 provides that a veteran shall be
 compensated “[f]or disability resulting from personal
 injury suffered or disease contracted in line of duty, or for
 aggravation of a preexisting injury suffered or disease
 contracted in line of duty.”
     38 C.F.R. § 3.303(c) states that “congenital and
 developmental defects, refractive error of the eye,
 personality disorders and mental deficiency as such are not
 diseases or injuries within the meaning of applicable
 legislation.” See Morris v. Shinseki, 678 F.3d 1346, 1353
 (Fed. Cir. 2012).
     38 U.S.C. § 1116 establishes a presumption of service
 connection for certain ailments associated with exposure to
 toxic materials such as Agent Orange, as follows:
     38 U.S.C. § 1116 – Presumptions of service
     connection for diseases associated with exposure to
     certain herbicide agents; presumption of exposure
     for veterans who served in the Republic of Vietnam.
Case: 21-1885       Document: 20    Page: 3     Filed: 08/12/2022




     GONZALEZ v. MCDONOUGH
                                                              3


     (a)(1) . . .
     (A) a disease specified in paragraph (2) of this
     subsection becoming manifest as specified in that
     paragraph in a veteran who, during active military,
     naval, or air service, served in the Republic of
     Vietnam during the period beginning on January
     9, 1962, and ending on May 7, 1975; and
     (B) each additional disease (if any) that (i) the
     Secretary determines in regulations prescribed
     under this section warrants a presumption of
     service-connection . . .
     [the specified disease] shall be considered to have
     been incurred in or aggravated by such service,
     notwithstanding that there is no record of evidence
     of such disease during the period of such service.
 In addition to the diseases listed in U.S.C. § 1116(a)(2), VA
 regulation 38 C.F.R. § 3.309 specifies other diseases that
 are presumed to be service connected due to exposure to
 toxic agents such as Agent Orange, which the United
 States used for tactical purposes in Vietnam. 38 CFR
 § 3.309(e) specifically lists IHD as a “[d]isease associated
 with exposure to certain herbicide agents.” Relevant to
 this appeal, a Chiari network condition is not listed
 anywhere in 38 C.F.R. § 3.309 or 38 U.S.C. § 1116.
     38 C.F.R. § 3.303(c) excludes “congenital or
 developmental defects” from “applicable legislation,” and
 guides the determination of congenital defects:
     (c) Pre-service disabilities noted in service.
     There are medical principles so universally
     recognized as to constitute fact (clear and
     unmistakable proof), and when in accordance with
     these principles existence of a disability prior to
     service is established, no additional or
     confirmatory evidence is necessary. . . . Congenital
Case: 21-1885    Document: 20      Page: 4    Filed: 08/12/2022




     GONZALEZ v. MCDONOUGH
                                                            4


     or developmental defects . . . are not diseases or
     injuries within the meaning of applicable
     legislation.
     This appeal focuses on the determination of congenital
 defects, and the statutory treatment of such determination.
                        BACKGROUND
     In January 2011 Mr. Gonzalez filed a claim for
 compensation for IHD, drawing on the statutory
 presumption of service connection in 38 U.S.C. § 1116. The
 VA obtained a medical examination, and the examiner
 found that Mr. Gonzalez had a previously undiagnosed
 Chiari network condition.         During a subsequent
 examination in June 2011, another examiner confirmed
 that Mr. Gonzalez had a Chiari network condition but
 found no evidence of IHD.
      Accepting this medical evidence, the VA found that Mr.
 Gonzalez did not have IHD. Reg’l Off. Rating Dec. (Dep’t
 of Vet. Aff. July 15, 2011) at 2; SAppx34. The VA regional
 office denied Mr. Gonzalez’s claim, ruling that he did not
 qualify for the statutory presumption of service connection
 because a Chiari network condition was not listed in the
 statute and regulation.
     Mr. Gonzalez appealed to the Board, arguing that the
 Chiari network condition met the medical definition of IHD
 because the Chiari network contributed to an inadequate
 supply of blood and oxygen. The Board obtained another
 medical examination, and the examiner confirmed the
 Chiari network as located in Mr. Gonzalez’s right atrium,
 consisting of “net-like structures near the opening of the
 inferior vena cava and coronary sinus.” The examiner
 stated that a “Chiari network is a congenital defect” and “is
 a congenital structure [that] is not an acquired condition,
 unlike ischemic heart disease.” The examiner explained
 that the Chiari network “is rarely of clinical significance
Case: 21-1885    Document: 20     Page: 5    Filed: 08/12/2022




    GONZALEZ v. MCDONOUGH
                                                           5


 and seldom diagnosed,” did not develop from exposure to
 any substance, and did not cause IHD.
     The Board in its opinion distinguished a “defect” from
 a “disease” as these terms are used in 38 C.F.R. § 3.303.
 The Board explained that a disease could be acquired or
 result from conditions during service, whereas a defect is
 present independent of service conditions. The medical
 opinions reported no evidence to suggest a relation between
 Mr. Gonzalez’s Chiari network condition and his IHD.
 Although Mr. Gonzalez submitted medical publications
 that suggested a link between a Chiari network condition
 and IHD, the Board found that service connection was not
 shown, and the presumption of service connection was not
 applicable to this congenital defect, finding that (“service
 connection for the diagnosed Chiari network condition is
 not warranted on either a direct or presumptive basis. The
 Veterans Health Administration examiner provided expert
 opinion that Chiari network is a congenital defect, and
 further opined that this defect did not undergo additional
 disability as a result of superimposed injury in service.”
     The Board applied 38 C.F.R. § 3.303(c), which excludes
 “congenital defects” from the presumption of service
 connection, and relied on the medical opinions that a
 Chiari network is a “defect,” not a “disease.” The Board
 denied Mr. Gonzalez’s claim, and he appealed to the
 Veterans Court. The Veterans Court found that the
 Board’s findings and rulings were not clearly erroneous,
 and affirmed that Mr. Gonzalez was not eligible for
 presumptive service connection. This appeal followed.
                        DISCUSSION
     The Federal Circuit’s authority to review decisions of
 the Veterans Court is governed by 38 U.S.C. § 7292(a).
 This statute authorizes our review of a decision “on a rule
 of law or of any statute or regulation . . . or any
 interpretation thereof . . . that was relied on by the
 [Veterans Court] in making the decision.” In Forshey v.
Case: 21-1885     Document: 20     Page: 6    Filed: 08/12/2022




     GONZALEZ v. MCDONOUGH
                                                             6


 Principi, 284 F.3d 1335 (Fed. Cir. 2002) (en banc), this
 court elaborated on situations in which § 7292(a) confers
 appellate review authority, as follows:
     (1) issues concerning the validity of statutes or
     regulations on which the decision of the Court of
     Appeals for Veterans Claims depended; (2) issues
     of interpretation if the Court of Appeals for
     Veterans Claims elaborated the meaning of a
     statute or regulation and the decision depended on
     that interpretation; and (3) issues of validity or
     interpretation raised before the Court of Appeals
     for Veterans Claims but not decided, if the decision
     would have been altered by adopting the position
     that was urged.
 Id. at 1338 (superseded on other grounds by Veterans
 Benefits Act of 2002 Pub. L. No. 107—330 § 402(a) 116
 Stat. 2820, 2832 (2002)). Absent a constitutional issue, this
 court does not have authority to review decisions that are
 based on challenges to a factual determination or to a
 regulation as applied to the facts of a particular case. 38
 U.S.C. § 7292(d)(2).
      The Board, affirmed by the Veterans Court, applied 38
 C.F.R. § 3.303(c) and 38 U.S.C. § 1110 and held that the
 undisputed congenital nature of the Chiari network
 condition precludes the presumption of service connection.
 Mr. Gonzalez argues that as a matter of statutory intent,
 illustrated by the already far-reaching scope of § 1116, the
 regulatory gap for the rare Chiari network condition should
 not exclude this condition from the purpose and scope of
 §§ 1110 and 1116. He argues that fidelity to the legislative
 purpose warrants judicial remedy, to include the Chiari
 network condition as a qualifying ailment for presumptive
 purposes. Mr. Gonzalez asks this court to take corrective
 action in the interest of fairness and in consideration of the
 policy of veterans’ preference.
Case: 21-1885     Document: 20      Page: 7    Filed: 08/12/2022




     GONZALEZ v. MCDONOUGH
                                                              7


     The government states that the statute and regulation
 are clear, and that neither the VA nor courts have the
 authority to depart from the legislated rules.             The
 government points out that Congress authorized and
 contemplated adjustments to § 1110, and in Terry v.
 Principi, 340 F.3d 1378 (Fed. Cir. 2003), this court
 confirmed the authority of the VA to specify which diseases
 qualify for the presumption of service connection. The
 record shows that the list is periodically enlarged. In
 Terry, the court held that the distinction between “disease”
 and “defect” is appropriate in the context of this legislation,
 and the court reaffirmed that a defect is not of itself service
 connected. Id. at 1386.
        Mr. Gonzalez also refers to the “presumption of
 soundness” of the veteran on entry into service, as part of
 the obligation to favor the veteran.         He cites the
 administrative and adjudicatory obligation to favor the
 veteran in matters of statutory construction and
 application. It is noted, however, that the presumption of
 soundness is limited to compensation for an injury or
 disease contracted or aggravated in the line of duty. See
 Terry, 340 F.3d at 1386 (“[W]hen sections 1110 and 1111
 are read together, ‘the term defect in section 1111
 necessarily means a defect that amounts to or arises from
 disease or injury.’”) (quoting Winn v. Brown, 8 Vet. App.
 510, 516 (1996)).
     Mr. Gonzalez also presents the constitutional
 argument that the Veterans Court and the Board deprived
 him of fair and equal treatment, and due process of law.
 These arguments are focused on the finding that the Chiari
 network condition is not a “disease,” as required by § 1110.
 This factual finding is not within our review authority. An
 arguably unfair result does not thereby acquire
 constitutional dimension. See Helfer v. West, 174 F.3d.
 1332, 1335 (Fed. Cir. 1999) (finding that the court does not
 have jurisdiction over factual aspects that are
 “constitutional in name only”).
Case: 21-1885    Document: 20       Page: 8   Filed: 08/12/2022




     GONZALEZ v. MCDONOUGH
                                                            8


     To the extent Mr. Gonzalez challenges the factual
 question of whether the Chiari network condition is a
 disease or a defect under 38 C.F.R. § 3.303(c) and 38 U.S.C.
 § 1110, we lack jurisdiction. On the statutory definition of
 eligibility for the presumption of service connection, and
 the undisputed medical facts, there is no basis for
 departing from the decision of the Veterans Court.
                        CONCLUSION
     We conclude that the Veterans Court’s decision is in
 accordance with statute, regulation, and precedent. The
 decision is affirmed.
                        AFFIRMED
 Each party shall bear its costs.